Explanations of vote
in writing. UKIP voted for every reduction or cancellation of payments, especially the ones concerning subsidies and propaganda, on the principle that these funds should not have been used for these purposes.
Concerning Euronews, this is blatant propaganda and the media should stay independent.
in writing. Smoking kills half a million EU citizens every year. Smoking is the biggest cause of preventable illness and disease across the EU. It is disappointing that Amendments 376, 489 and 529 were rejected (232 votes for, 333 votes against). Subsidies for tobacco-growing in the EU need to end.
I abstained on Amendment 3 because I was not quite sure of the intent of the study that was proposed in paragraph 23, but I fully support paragraph 23 itself.
in writing. (SV) We want the budget to contribute to sustainable social, economic and environmental development for the EU in accordance with the Lisbon Strategy. We have therefore chosen to vote in favour of those amendments that give priority to research, development and education and training. We do not, however, wish to support those amendments that give more money to direct agricultural aid and export subsidies for agricultural products, as such aid is already excessive and also results in inefficient agriculture that damages the environment and that, through the dumping of surpluses, helps increase the gap between rich and poor in the world.
Nor do we want to give money to subsidise tobacco cultivation, as this contributes directly to public health problems. We believe that such aid should quickly be cut back on and completely abolished before long. The money thereby saved could be used, for example, to fund measures designed to reduce the use of tobacco and dependency on it.
in writing. - (FR) On Thursday 26 October, the European Parliament adopted the first reading of the European Union's budget for 2007. Amounting to EUR 120 billion, it reflects the first time that use has been made of the new financial perspective for 2007-2013, which was adopted in May 2006 and which the French Socialists did not approve, believing that it did not make it possible to respond to the great challenges of the future.
In this context, the 2007 budget has turned out to be very modest, corresponding to 1.04% of the European Union's GNI.
The many constraints, both internal and international, on the European Union have led Parliament to single out priorities that should enable Europeans better to perceive the added value supplied by the EU.
The Socialist Group in the European Parliament has therefore decided to vote in favour of this 2007 budget, having received assurances concerning their priorities in relation to the Lisbon and Gothenburg strategies. These priorities include, in particular, education, training, research and sustainable development. The revival of the communication policy and the emergence of new pilot projects are also encouraging in terms of the future of the European Union.
I voted against Amendment 811, which refers to the Committee on Budgets' rural development programmes, and against Amendment 3 to paragraph 23, because they restrict funding for rural development and block 'voluntary modulation' under the terms in which it is proposed by the Commission.
in writing. This budget again fails to find the money to meet our commitments, particularly in relation to our emerging common foreign and security policy and our development policy. The EU's ability to play a global role is being hampered by 'bean-counters' back in our national capital. For this they bear a heavy responsibility.
On two details I will be voting against the amendment from our ultra-nationalistic and Catholic fundamentalists from Poland urging opposition to forced or 'coercive' abortions. Of course I am opposed to such an idea, but the EU is not supporting such a programme. Rather it is an attempt to introduce US evangelical Christian bigotry into EU development policy and must be opposed for that very reason.
Second, I want proper control of spending and value for money. Yet some pursue these demands as a way of tying Commission staff into overly-bureaucratic regulations that hamper and hinder work, rather than assist.
in writing. (SV) The June List believes that the EU's budget should be limited to 1% of the Member States' average GNI. I have therefore chosen to vote against all the increases proposed by the European Parliament, at the same time as the June List has welcomed the few savings proposed in the form of amendments by either the Committee on Budgets or individual Members.
There are quite a few unfortunate budget headings, but the June List particularly regrets the large amount of aid for the EU's agricultural policy, Cohesion Fund and fishing industry, as well as the budget headings under which various forms of information campaign are to be subsidised.
The June List also believes that something must be done about the European Parliament's constant commuting between Strasbourg and Brussels and that the European Economic and Social Committee and the Committee of the Regions should be closed down.
This week (beginning 23 October 2006), the EU's Court of Auditors observed for the thirteenth time in a row that it could not guarantee that more than a small part of the EU's budget was being used correctly or for the purposes intended.
How can this madness continue whereby, year after year, financial resources are appropriated, only a small portion of which can be guaranteed to be used for the purposes for which they were intended?
Whilst we wish to restate our opposition to key aspects of the negotiating strategy and of the priorities established by Parliament on the Community's 2007 Budget, we also feel we must advocate the adoption of some of our proposals, which are aimed at:
increasing the appropriation earmarked for the European Social Fund convergence.
promoting cooperation and the establishment of associations between micro, small and medium-sized enterprises;
protecting and preserving the forests, with measures and actions to monitor and prevent forest fires;
promoting, preserving and protecting cultural heritage, such as the Cistercian Route and UNESCO world heritage sites.
promoting cooperation between farming organisations and other stakeholders in rural areas, with a view to revitalising those areas; and promoting family, small-scale and medium-sized farming, and farming among young people.
carrying out studies or reports into child labour in the EU, relocations and employment, the single currency, the price of essential goods and bank charges and commissions, and the impact of new technologies on the work place and on work-related illnesses;
providing information on, and clarification of, the rights of people employed in seasonal work outside their country of origin.
in writing. We are opposing a continued expansion of the EU-budget, which today is already too extensive with a large part of the funds going to the wrong ends. Today there seem to be a reciprocal action between new objectives for the Union and demands on financing via EU. These mean new demands on payments from the Member States, but also that new funds are being transferred to a system which is bureaucratic, inefficient and complex. However, there are many desirable initiatives being financed via the budget, and we support reasonable changes of existing means. But our opposition to a constantly increasing budget is firm, and therefore we have chosen to vote against the report in the final vote.
in writing. - (FR) This vote is in response to an unacceptable multiannual budgetary framework. Detailed examination of the budget headings shows the blatant inadequacy of appropriations to many areas such as research, innovation, the big technological projects such as Galileo and the great trans-European networks. This budget will not encourage the stimulation of growth in Europe.
European aid to the countries of the South, Africa and the Maghreb is light years away from a development policy such as needs to be implemented as a matter of urgency in order to tackle extreme poverty and unbalanced migration.
It is urgently necessary to devise a European tax guaranteeing a high level of own resources for a European budget that is finally a match for what is at stake.
in writing. Once again we are adopting a budget which does not meet the commitments entered into by the EU institutions. This is particularly true in relation to foreign and security policy and development policy. It is bound to increase the impression in the world that the EU is very poor when it comes to putting its money where its mouth is.
That said, I welcome the emphasis in this budget on proper control and getting value for money.
(FR) Mr President, I regret that paragraphs 18 and 44 of the Grech report were not subject to a split vote, as I would have voted against them. A number of members of the Commission on Budgets continually mount rearguard actions against the decisions of Heads of State or Government regarding our Parliament's three places of work. It is true that having three sites gives rise to costs. To call such expenditure 'superfluous' is, however, inappropriate, to say the least. Decentralisation also has some very positive repercussions for MEPs and for Parliament. Moreover, to bring into question the need for our officials to be present in Strasbourg during plenary part-sessions is a veritable affront to the administration which, I know, is very careful in choosing the officials it sends out.
I would also have voted against paragraph 44, which takes a dim view of the 'Strasbourg experience'. I protest against the implications of this paragraph. By purchasing the three buildings in Strasbourg that it did not own, Parliament has, indeed, obtained real bargains. This is an extremely judicious piece of expenditure which, unlike expenditure on rent, will enable large public savings to be made. I should have liked a number of members of the Committee on Budgets to have made a more objective judgment, especially since they are required to respect decisions concerning Parliament's seat, whether they like them or not.
Mr Grech and Mr Elles, the rapporteurs, are right to opt in favour of increased efficiency when discussing the 2007 budget.
Setting priorities is also a necessary and sensible component in Mr Elles strategy. This does not automatically mean, however, that more funds should be made available for priority budget lines. Instead, non-priority budget lines should be given a more critical evaluation. In the majority of the amendments, however, a decision has, unfortunately, been made to increase the budgeted means after all.
With regard to multilingualism, I welcome the fact that efforts are made to enhance efficiency in that area too. Cost-reducing measures should not lead, though, to multilingualism being under threat.
All in all, it is positive that, following the Council's position, there is now more attention for efficient and more economical budgeting. It is for this reason that Mr Grech's resolution receives my support.
in writing. (SV) We have today voted in favour of the reports on the EU's budget for 2007. We welcome efforts to ensure that taxpayers obtain more value for money. We also support the investments in research and development and the ambition to strengthen the EU as a global actor. We reject, however, the proposals to increase the appropriations for agricultural aid and regional aid. As always, we are sceptical about centrally devised campaigns and opinion-forming.
in writing. - (FR) I voted in favour of the report on appropriations to the European Parliament. I regret, however, that paragraphs 18 and 44 were not subject to split votes, as I would have voted against them.
A number of members of the Committee on Budgets continually mount rearguard actions against the decisions of the Heads of State or Government regarding our Parliament's three places of work, namely Strasbourg, Luxembourg and Brussels. It is true that this arrangement gives rise to costs, but to call such expenditure superfluous is rash, to say the least. For MEPs, as well as for Parliament, decentralisation - which a majority of the Committee on Budgets unfairly refers to as geographical dispersion - has some very positive repercussions. To bring into question the need for our officials to be present in Strasbourg for the plenary part-sessions is a veritable affront to the Bureau and, especially, the administration which, I know, is very careful in choosing the officials it sends to Strasbourg.
I would also have voted against paragraph 44 which asks the administration, after what it pejoratively calls the 'Strasbourg experience', 'to apply more stringent, water-tight and transparent procedures when purchasing buildings'...
(Explanation of vote abbreviated in accordance with Rule 163 of the Rules of Procedure)
In view of the structural, economic and social situation in the fishing sector in the outermost regions, and the adoption of the new European Fisheries Fund, it is crucial to extend the derogations laid down in Regulation (EC) 639/2004 on the criteria and conditions governing structural actions relating to the preservation and sustainable use of fisheries resources under the common fisheries policy.
The proposal for a Council regulation providing for an extension of these derogations for the outermost regions until 31 December 2006 and the practical implementation of measures adopted in the interim by 2008, must of course be adopted at the earliest opportunity, so that it can actually have the desired effect on the ground.
Although I agree with the thrust of the proposal and the content of this document, I am very disappointed that the implementation plan for renewing and modernising the fleets in the outermost regions cannot be put in place until the period of the next financial perspective, rather than the timeframe established for 2008.
In spite of this, and because this derogation represents positive discrimination in favour of the outermost regions, I shall be voting in favour of this proposed regulation.
The purpose of this proposal is to extend the derogations granted to fishing fleets in the outermost regions until 31 December 2006, and subsequently until 31 December 2007. These derogations relate to the entry/exit schemes of the fleet capacity and the provision of aid for the renewal and modernisation of the fleet.
It was a matter of great urgency that this proposal be adopted, in view of the specific structural, social and economic realities of the fishing industry in the outermost regions, for example the Azores and Madeira, coupled with the permanent difficulties and constraints faced by these regions, such as their limited markets and their remoteness.
The crux of the matter is that the existing economic activities - in this case fisheries - of many of these regions are of major socio-economic importance, for example in ensuring that people have fresh fish to eat.
Given the need for these derogations, and in view of the fact that the situation facing the fleets is down to structural rather than economic factors, as the Commission and the Council have acknowledged, the derogations should be made permanent and be included in the European Fisheries Fund for 2007-2013.
in writing. - (FR) Today, the European Parliament is voting under urgent procedure on a Council Regulation on the management of fishing fleets registered in the outermost regions, which extends the regulation currently in force by one year.
The main derogations authorised relate to the addition of fishing vessels to the fleet, public aid for the renewal of vessels and aid for modernisation.
This regulation takes account of circumstances in the fishing sector in the outermost regions, where there are still abundant fishery resources and significant potential for development. It would therefore be inconceivable and counter-productive to prevent the fishing fleets in these regions from benefiting from such facilities!
I hope that those involved in fishing in the outermost regions will be able to take advantage of this new extension to develop and modernise the fleet.
Nevertheless, I find it regrettable that the European Commission has still not put forward any longer-term guidelines. I have already asked on numerous occasions for these derogations to be extended beyond 2006. It would have been more sensible to accept this proposal right from the start, instead of coming to Parliament each year asking for the derogations, which are absolutely vital for fisheries in our regions, to be extended for another year.
in writing. I will be supporting this resolution. The tragedy of this failed revolution, brutally put down by Soviet imperial troops with the death of thousands, is that it closed down an evolutionary path out of Soviet oppression to engagement with the rest of the world, a slow but sure path to pluralism and democracy. Instead, tens of thousands fled as refugees.
I remember as a six-year-old schoolchild being sent to collect a Hungarian refugee child who was to join my class at my school in Gloucestershire, on his first day. Seeing the misery and distress of him and his family was probably my first experience of the consequences of oppression for the lives and future of ordinary people. I have never forgotten it.
in writing. - (EL) We MEPs of the Greek Communist Party refused to take part in the vote on the 50th anniversary of the Hungarian uprising which developed into anti-communist hysteria.
The final resolution jointly signed and supported by the Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament and by the neo-liberals and other groups with the exception of the Confederal Group of the European United Left/Nordic Green Left adopts the anti-communist memorandum taken from the Council of Europe and reintroduced into the European Parliament.
They are calling events supported and organised by imperialism to overturn socialist regimes popular uprisings and democratic movements. They collectively consider everyone who furiously fought socialism to be resistance fighters and democrats. It is now clear that the political forces that support the ΕU are the same forces that morally and politically advocate the revival of fascism in the Baltic and other states and are urging and leading the ban on communist action, as in the Czech Republic and other countries previously.
The call by the servants of capitalist barbarism in paragraph 3 of the resolution on the 'democratic community' '... to unequivocally reject the repressive and undemocratic Communist ideology...' expresses their fear of it.
We want to remind all those dreaming of the ultimate prevalence of the barbaric, exploitative capitalist system that the communist ideology gave birth to the biggest social uprisings and will give birth to even bigger ones, precisely because it is fighting for a society free from the exploitation of man by man.
One of the most positive aspects of the recent EU enlargement is that it has also led to an enlargement of our memory. For most of us, the 1956 Hungarian uprising is a distant memory in terms of time, geography and even in politics. The accession of countries like Poland, the Baltic States, Slovenia and Hungary itself has brought with it another memory that we have incorporated, and this memory has been a full part of our consciousness for a year and a half. This has led to a fresh geo-strategic perception of our place in the world, which we need to incorporate and to keep up to date, and has shed new light on the democratic struggles of the 20th century.
On the other hand, this moment should naturally serve to remind us that Communism was neither romantic nor utopian. The history of Communism is one of repression, violence and inhumanity, and we should not forget this.
The European Parliament resolution on the situation in South Ossetia is an expression of the EU's imperialist plans in the region. We know that Georgia is already one step away from joining ΝΑΤΟ, while the imperialist lackey Saakashvili government has already agreed to the installation of American basis on its territory.
The EU's ambitions to encircle and exert pressure on Russia, with one eye firmly on the Russian market, especially the energy market, within the framework of the vying and infighting between the imperialists are hiding behind self-righteous pronouncements about respect for the sovereignty and territorial integrity of Georgia and condemnation of the independence movements in Abkhazia and South Ossetia.
With the same ease with which the EU is allegedly defending the territorial integrity of Georgia today, it can undermine it tomorrow by supporting the secessionist movements which it condemns today, if the strategic interests of the monopolies in the area so require. The peoples in the area have a great deal of experience of Community interventionist policy, with incitement and support for all manner of 'domestic uprisings' and the 'carrot and stick' policy. That is why they need to draw their own conclusions and to stand up and resist and overturn the policy of the ΕU and the other imperialist forces and governments which serve it.
in writing. I welcome this vote on the export of toxic waste to Africa. The recent incident involving a Dutch company dumping waste in the Ivory Coast demonstrates that many in Europe still see Africa as a dumping ground.
I hope the Dutch authorities leave no stone unturned in bringing those responsible to justice.
(IT) Mr President, ladies and gentlemen, the Hieronymi report stems from a worthy aim, namely that of supporting European audiovisual production against the crushing competition exerted by US productions, as well as others.
In order to reach that goal, it seeks to encourage coproduction, support coordinated marketing strategies and promote the distribution of the Union's products on the internal and international market. However, the budget allocation appears fairly limited. Moreover, precisely because of the fact that resources are limited, it by no means seems a good idea to open the programme to participation by non-European countries as well.
I believe that public support for this sector, at both national and European level, should be directed towards audiovisual productions intended to inform and to instruct, to educate in the strictest sense, and towards projects making a real difference in breaking down the present situation in which Europe is made a cultural colony of the United States. I do not feel that the report goes far enough in this respect.
in writing. I voted in favour of this report. It is clear that many companies and individuals routinely abuse laws designed to protect the environment. They often find it cheaper to pay fines than to comply with laws on dumping or transporting toxic waste. If we want to protect the environment we must consider criminal as well as civil action against the abusers.
in writing. (SV) The June List believes that the EU should not interfere in other countries' internal affairs. It is important for reasons of principle to pursue the policy we went to the polls on. There is no doubt that Syria should improve its relations with Israel.
The June List is an uncompromising opponent of all totalitarian regimes, and we condemn all countries that choose to support terrorism in all its forms. It is obvious that the EU's foreign policy is governed by various special interests possessed by certain Member States in regions around the world. I find this policy to be very disingenuous and destructive, and to be so in a way exemplified clearly by the current report. The EU is trying to influence Syria's relations with its neighbours, and that cannot be regarded as acceptable.
I am choosing to abstain in the vote for reasons of principle.
Naturally we have no quarrel with the conclusion of an association agreement with Syria, which, as we know, is the only country in the region with which the EC does not have an association agreement. We are vehemently opposed, however, to some of the key points in the report.
The report is marked by an approach based on interventionism and meddling on a broad range of issues over which sovereignty should rest with the Syrian people. What is more, Parliament holds Syria responsible for the situation in the Middle East and makes accusations against the country, something it has failed to do in relation to Israel and the USA, which are primarily responsible for the dangerous, tragic situation in the region. Among other points, the report's objectives include the transition of the political system in Syria and the creation of 'an open and market-based economy'. It seeks to force Syria to comply with UN Security Council resolutions on Lebanon, yet fails to mention the fact that Israel continues to occupy part of Syrian territory, attacks Lebanon and continues to pursue its policy of State terrorism against Palestine. It criticises Syrian politics and calls on the country to review 'its current foreign policy and regional alignment'.
We find this unacceptable.
in writing. I welcome this Agreement. Syria has much to do in terms of improving human rights, its relationship with its neighbours and its treatment of its minorities. However, I believe constructive agreement is the way forward.
Europe must keep Syria at arm's length, not because that country forms part of the axis of evil, as America's President Bush claims it does, but because it oppresses its own people and represents an unnecessary burden on others. Syria has, for many years, been a dictatorship that was run by the El-Assads, both father and son. Many Syrian residents were forced to flee abroad, because they otherwise faced being locked up or disappearing utterly, and no organised opposition is permitted. Not only political opponents, but also Kurds and Christians feel themselves under threat. In neighbouring Lebanon, Syria was responsible for years of military occupation, for political assassinations and for arming Hezbollah. In another of its neighbours, Israel, it is considered to be a most unreasonable neighbour, one that never wants peace or reconciliation, and Syria's actions can be used as one of the arguments not to actively broker a peace agreement with a Palestinian neighbour. Syria has recently secretly extradited a Dutchman of Iranian descent to Iran. The EU's position on Syria is still too much focused on good relations with the Mediterranean Sea countries and too little on democracy and human rights.
The statements by the Council and the Commission and the European Parliament resolution are a blatant and unprovoked attack on Syria, from which they want a statement of apology for its policy and its subjugation to imperialism.
Taking advantage of the debate on a Euro-Mediterranean association agreement, threats are being launched about its stand against the war in Iraq, solidarity with the Palestinian and Lebanese peoples and refusal to bow down to imperialist plans.
The escalating aggressive policy of the EU reveals the nature of UN Resolution 1701 by announcing in advance the role which the military occupying forces of the Member States of the European Union will play in the area.
The report constitutes the European version of the American propaganda which is targeting Syria and calling it an axis of evil country.
We voted against the report in an expression of solidarity with the peoples of Syria and the Middle East which the American and European imperialists have in their sights.
The EU, USA and ΝΑΤΟ are jointly promoting the application of the NATO 'Middle East' plan in a bid to subjugate countries and peoples. We consider it politically unacceptable for this specific report to be passed by political forces which call themselves leftist, because they are joining sides with the imperialist policy of the ΕU and the USA, thereby providing an alibi for unleashing new wars.
Although this is, broadly speaking, a balanced report in the version negotiated by the Group of the European People's Party (Christian Democrats) and European Democrats, I still have one or two reservations about its adoption.
As a result of both its status and logistical difficulties, the EU has neither the power nor the ability to act as a world power. It also has neither the military nor the financial resources to do so, and most importantly, it does not have such a mandate. This does not mean, however, that the EU should be a passive member of the international community. The dimensions of Europe as a market, as a provider of financial aid, as a place of refuge for immigrants, and as a neighbour make, or ought to make, the EU a partner in external policy. I am not talking about the traditional reference to the virtues of soft power or the debate on the need for alternative axes. What I am referring to is the ability that the EU should have, on account of these dimensions, to influence and change policy in the Mediterranean, one of the most important regions in the world.
In the medium term, the EU should be capable of having the same effect on its neighbours as it has had on the countries that have joined it in successive rounds of enlargement. What we should be doing is reproducing in our Mediterranean neighbours the effects of pre-accession expectations. Unfortunately, this agreement does not convey that ambition.
in writing. - (FR) The Conference of the Parties in Montreal last year concluded with the minimal decision to continue discussions on the Kyoto Protocol and its objectives after 2012.
On the eve of the next annual conference, the situation is still just as uncertain, and it therefore presents a serious threat to the future of the Kyoto Protocol, particularly in the wake of the statements by the new Canadian Government.
This situation is incomprehensible and unacceptable given that the warning signs are continuing to multiply and that forecasts are certain of a 50% increase in CO2 emissions by 2030, which runs counter to the objectives in this matter, to which our institution refers on a regular basis.
There is a very broad consensus within the European Union, as the European Trade Union Confederation (ETUC) has lent its support to some very ambitious objectives to combat climate change.
We must act as a matter of urgency, and take decisions and measures that match the challenges facing Europe and the whole world. Our response to those challenges represents a powerful driving force for research and technological innovation, and for the modernisation of our production facilities.
in writing. One of the most important issues facing the world today is the issue of climate change and how to tackle it. This is no longer an issue for tomorrow, but now. The time for action is upon us. All the evidence from the world's scientists tells us exactly that, even if the Bush Administration is lying to gag its own experts' contributions to the debate.
It is the American Administration that is the problem. Everyone is horrified by the consequences of the second Gulf War for the ordinary people of Iraq, with the recent estimate that there have been more than 650,000 deaths amongst the civilian population. Yet the failure to sign the Kyoto Agreement threatens billions around the world, and the very existence of nations like Bangladesh and the Maldives. This will be the legacy of this United States Administration unless they are prepared to look again. But I am afraid there are none so blind as those that cannot see!
(FR) Mr President, the Naiades programme for the development of inland waterways and Mrs Wortmann-Kool's report contain some excellent things. I would like to take this opportunity to emphasise the need to complete the Rhine-Rhone link. This link is an extremely important route that will enable us to connect the South of France and the Western Mediterranean with the Rhine-Main-Danube basin, and hence with the new and emerging markets in Central and Eastern Europe all the way to the Black Sea. In my opinion, this programme is a top priority, and I hope that it is to the completion of this link - the technical and environmental difficulties of which I am well aware of but do not consider to be insurmountable - that the resources mobilised under this programme will be allocated as the first priority.
The Wortmann-Kool report calls for the active promotion of inland waterway transport, which is currently underdeveloped.
This safe, environmentally-friendly mode of transport with a lot of free capacity on its infrastructure, can contribute to modal shift and ease the congestion problems affecting other transport modes.
It also strikes me that the increase in trade since the enlargement will help develop new markets, such as this form of transport.
The adoption of measures aimed at redressing the balance between different forms of transport is hugely important for the future of a sustainable transport policy. As such, I am strongly in favour of developing the inland waterways transport network, which, from the developmental stage, can encompass all of the strategic areas that are important in optimising the development of this market.
Consequently, and bearing in mind the diverse characteristics of European territory, it is vital to establish an appropriate legal framework that will allow for the development of markets, which may, in turn, help move traffic over to alternative forms of transport. As a Portuguese MEP, I therefore support this programme, which does not foster national self-interest, and which I believe will have a positive impact on the transport market in Portugal.
Public-private partnerships are very popular in EU Member States, and, somewhat inevitably, the United Kingdom is the European champion. Unfortunately, though, they are a euphemism for the privatisation, or preparation for the privatisation, of public assets and services, which will be put up for sale, over the longer term, for private investors to make profit from them. This, say the proponents, will lead to better risk management. What they overlook, however, is that private firms keep the profits and the State always ends up carrying the can when the partnership turns sour or fails to deliver the profits that the private businesses were looking for. This applies right across the board, in areas as diverse as the outsourcing of motorways, the management of hospitals and schools, and the incorporation of investment projects within the scope of the Structural Funds.
They are a means of outsourcing the State's responsibilities, and this is something we find unacceptable. What is more, this initiative is seeking Community-level legal arrangements. We therefore have no choice but to vote against the report.
The Weiler report that is being put to the vote today includes a number of positive points on the future of public-private partnerships, particularly as regards the Green Paper and Commission communication.
In this regard, I am delighted at the clear distinction made between public procurement and concessions, and at the call for a legislative initiative on the latter.
Although I bitterly regret the fact that the European Parliament chose not to extend this approach with regard to institutional public-private partnerships, the amendments adopted in plenary represent an acknowledged step forward towards a future definition for 'in house' services, in other words towards a more secure situation for European local authorities.
Although this interim text is not perfect, in my view it presents a set of advances that explain why I finally voted in favour, advances which the Commission now has responsibility for integrating fully into its future proposals on the subject.
in writing. - (FR) Mr President, ladies and gentlemen, the Community legal framework for public-private partnerships (PPPs) does indeed need to be clarified. However, this clarification needs to comply with a number of principles: in particular, it must indeed relate only to partnerships between the public and private sectors; it must be based on a distinction between partnerships/contracts on the one hand and partnerships/concessions on the other, respecting the characteristic features of each and therefore avoiding new specific regulations for PPPs; it must not call into question the rules of the negotiated procedure applicable to concessions; it must give the national public authorities the freedom to choose the structure (creation of mixed economy companies or other legal forms, a public structure taking control of a private business, outsourcing, etc.); and, finally, it must ensure that any Community initiative is consistent with the needs of the public services and national choices in that regard.
None of this is likely to require the adoption of new binding legal documents, but, since it seems inevitable that the European Union will intervene in such matters, let us at least ensure that it does not lead to the creation of one of the bureaucratic machines for which the Europe of Brussels seems to have the secret recipe.
Public private partnerships are the back door by which the public service sector can penetrate and be handed over to private capital. They are the basic route by which European capital can appropriate public infrastructures and services and circumvent the obstacles and problems which it encounters.
They are also the mechanism for buying off consciences, disorientating the grassroots movement and limiting support for the public sector, by gradually privatising and commercialising services of general interest, especially at local government level. The objective is to increase the profits of big business and intensify exploitation.
Any efforts made in the report for conditional use of PPPs and democratic control of them are simply an alibi and wish list which ultimately facilitate the general and exponential transfer of services to the control of private capital, with damaging consequences for the workers, consequences that appear to be concealed in the report itself.
The basic point is not how public procurement rules will apply and how franchise contracts will be configured. What is important is that the management and transfer of public wealth are accompanied by an attack on workers' rights in order to profit capital.
We voted against the report and call on the peoples to fight against the full frontal attack by capital and the policy of the ΕU.
Mr President, I should like to give my explanation of vote on paragraph 4 of the Schroedter report on the posting of workers.
I support the proposal for a directive on the conditions required for the cruiser vessels providing regular passenger and freight ferry services between Member States. I was particularly pleased to see Parliament do so too.
I do so because of our experience in Ireland with what has happened to the ferry workers and the workers - most of them foreign - who replaced them at Irish Ferries. We had a documented situation - and this is quite recent, Mr President - where one particular worker was paid approximately EUR 1 an hour. It is worth noting that the Irish minimum wage is in excess of EUR 8 per hour.
Redundancies were forced, not voluntary, because the redundancy offer on the table involved substantial wage cuts and significant disimprovement in working conditions. The vacancies arising from forced redundancies were mostly filled by foreign workers, many of them earning half the minimum wage in Ireland. That situation simply exploits all workers, offers no protection, promotes xenophobia and certainly fits the description of the 'race to the bottom'.
(SK) The basic EU principles on the free movement of persons and services within the European Union forbid any discrimination on grounds of nationality against workers from other Member States in matters of employment, remuneration or any other work-related matters.
What is the reality of the situation, however? Some Member States are still clinging to the transition periods that apply to the creation of labour markets. The Posted Workers Directive is closely related to the Services Directive and, despite an intense and justifiable struggle by MEPs from the new Member States, the European Parliament in the first reading omitted Articles 24 and 25 from the draft Directive on services in the internal market.
We consider these articles to be crucial, as the basic ideas of the Posted Workers Directive are interpreted differently in different Member States, and workers are generally unaware of their rights as guaranteed by the Directive. Regrettably, I have to note that a Commission Guideline cannot remove obstacles to the free movement of labour and services and therefore cannot solve the problems that enterprises and workers in the Member States are experiencing as a result of the inadequate implementation of the Posted Workers Directive.
I have voted against the Schroedter report because it did not include key amendments aimed at ensuring greater mobility within the EU labour market. I am concerned that the position taken by the rapporteur would place unnecessary obstacles in the way of job creation and lead to the failure of our bid to make the internal market in services fully functional.
Mr President, I thought you might like to know that I voted in favour of the resolution that we adopted on the basis of the Schroedter report from the Employment Committee, because I think its general thrust, which is that we need better application of the existing legislation, rather than new legislation, is the right one at this time.
However, I think that in due course, once we have evaluated whether we have managed to get this legislation better applied in the near future, we shall need to return to the question of whether the original directive needs amending, updating or improving in other ways.
in writing. Where companies in one country wish legally to post workers to work in another EU country, such a procedure should be made straightforward rather than burdened by yet more bureaucracy. Parliament should not give its approval to practices deemed illegal by the European Court of Justice and disporportionate by the Commission. The Schroedter report on the posting of workers calls for extra bureaucracy such as prior declarations from companies intending to post workers and the requirement to keep detailed time sheet records, etc. Such practices are disproportionate, promote protectionism and undermine the services directive. Sending out this message undermines the EU commitment to the Lisbon Strategy for Growth and Jobs.
The Commission text is sensible and practical. This socialist report attempts to move the text in the wrong direction. In this context UK Conservatives have been unable to support this report.
in writing. (SV) The report points out that the Posting of Workers Directive is not being applied in full by all the Member States. It is thus necessary to adopt a number of measures to enable the Member States genuinely to guarantee minimum standards of protection and conditions of employment for workers temporarily employed in another EU country. The June List is in favour of the host country's legislation applying to employees working in other Member States. That is one of the things that we have stated clearly in the debates on the Services Directive. On the basis of the aforesaid reasoning, I have chosen to vote in favour of the report as a whole.
in writing. I wish to give a brief explanation on paragraph 4 in the original text of the Schroedter report on the application of directive 96/71 on the posting of workers. I support the proposal for a directive on the conditions required for the crews of vessels providing regular passenger and freight ferry services between Member States. I do so because of our experience in Ireland and what happened to Irish workers and the mostly foreign workers who replaced them in Irish ferries. We had a documented situation where one particular worker was paid approximately 1 euro per hour as a hairdresser, and it is worth noting that the Irish minimum wage is in excess of 8 euro per hour. After the redundancies - and these were forced, not voluntary, because the redundancy offer on the table involved substantial wage cuts and significant disimprovement of workers' conditions - the vacancies arising from the forced redundancies were filled by mostly foreign workers, many on half the minimum wage for Ireland. This situation simply exploits workers, offers no protection, promotes xenophobia, and certainly fits the description of the 'race to the bottom'.
The rapporteur quite legitimately wants to counteract the European Commission's unfortunately chronic liberal excesses.
It is unacceptable that the Commission has tried, in its communication, to reintroduce the country of origin principle even though it was rejected by Parliament during the vote on the Services Directive. I would join with the rapporteur in calling for this directive to be implemented and enforced strictly as soon as possible, and for fines to be introduced.
The Commission must accept Court of Justice case-law, which establishes that there is a difference between self-employed workers and posted workers, and provides more favourable social standards for the latter.
Everything that was excluded from the first resolution on the Bolkestein directive is being restored with the European Commission guidelines on the application of Directive 96/71 on the posting of workers, in order to complete the crime against the working class. Using the case law of the Court, the Commission is proceeding to overturn even these defective and limited rules of protection acquired by the workers and to abolish all controls on posted workers by the host state, thereby undermining the Collective Work Agreements and the social rights of workers in general.
The political mouthpieces of European capital (the Group of the European People's Party (Christian Democrats) and European Democrats and social democrats and liberals) who voted for the Bolkestein directive in the European Parliament in February 2006, with a new unacceptable compromise in the report on the Commission communication, are stuttering out lukewarm recommendations, thereby facilitating the EU's attempts to direct the workers' movement. They are yet again serving the ambitions of monopoly groups to increase their profits by overexploiting the working class.
The escalation of the fight by the working class and of workers in general against the entire anti-grassroots policy of the ΕU is an urgent necessity and the only way to satisfy the contemporary needs of the working-class, grassroots family.
in writing. The European Parliamentary Labour Party (EPLP) voted to support the Schroedter report on the Posted Workers Directive as there is a need to improve the implementation of this important legislation to aid the free movement of workers.
However, the EPLP recognises that Member States have different enforcement mechanisms and there may be differences in, for example, information requirements between Member States. Any requirements must be proportionate and justified. It is important that this legislation does not add unnecessary burdens to business and interfere with the right of foreign services providers to post workers.
The Posting of Workers Directive 96/71/EC is an important milestone in European labour legislation. The Schroedter report highlights problems with the directive's application, thus responding to a Commission communication - promised back in 2004 but not appearing until April 2006 - in which the Commission has tried, by referring to Court of Justice rulings, to restrict the control measures available to the Member States.
The Schroedter report redraws the balance between economic liberalisation and social protection. Accordingly, certain administrative measures (for example, social inspection of bogus self-employment, collective labour agreements) can no longer be seen as restricting the free movement of employees within the EU's labour markets, an opinion also shared by the Court of Justice.
The conditions for minimum pay, working conditions and health and safety at work, as well as the principle of the receiving country, are important instruments in preventing social dumping and unfair competition. At the same time, they ensure that employees and service providers are treated fairly. Thanks to this report, the neo-liberal course which Europe has been steering for years is given a more social dimension. The European Parliament must bear its responsibility with regard to the social protection of workers, and that is why I support the Schroedter report.
in writing. (PL) The Schroedter report on the implementation of the Posting of Workers Directive undermines all the valuable provisions enshrined in the European Commission's Guidance on the Posting of Workers, following the compromise reached on the Services Directive. From a political point of view, this amounts to backtracking from that hard won compromise.
The European Commission set out to indicate (in a non-binding document) that there are upper limits to social protection and administrative regulation of the market, and that these cannot be exceeded in the Member States in order to avoid impinging on the principle of freedom to provide services (until the entry into force of the Services Directive, the Posting of Workers Directive remains the main legal basis for the market in services).
The report by the Committee on Employment and Social Affairs undermines all the key provisions of the aforementioned Guidance on the Posting of Workers. It defends the outrageous status quo on the services market, where companies from the new Member States are systematically harassed by the administration in order to restrict competition. This is a clear and simple case of protectionism, except that it is being implemented in the name of the workers and social protection.
in writing. - (FR) It is a fact: the directive on the posting of workers has not been properly implemented in some Member States and is not fulfilling its objectives. This is due to variations in the interpretation of certain key concepts (worker, minimum wage and subcontracting), the difficulty of monitoring compliance with the directive, and the difficulty of obtaining information, both for workers and for SMEs.
If we are to have an effective system of cooperation between the Member States, we need to increase the participation of the social partners, provide posted workers with more information on their rights, and provide businesses, particularly SMEs and craft enterprises, with contact partners.
Finally, it is now vital for the European Commission to look into constructive solutions to prevent and eliminate unfair competition, as illustrated by 'PO box companies' or double posting from one country to another, and the social dumping resulting from the improper posting of workers, in particular by means of 'sham self-employment'.
This is not about changing the acquis of the directive, but about improving it. That is why I voted in favour of Mrs Schroedter's own-initiative report.
Parliament has observed its annual ritual of ratifying the European Central Bank's (ECB) monetary policy. Although the report calls for prudence with regard to raising interest rates and for investment, its key priorities are price stability and budgetary consolidation, which will undermine economic growth, employment and people's buying power on what they earn. When what is needed, in contrast with the ECB's fundamental objective, are economic and social concerns, the recipe is more of the same, that is to say, structural reforms in the labour market and in social security, and this comes as no surprise.
By saying that the system of appointments to the Executive Board worked well and that its members should not be chosen on the basis of nationality, the report overlooks the fact that this system always operates on the basis of rotation between the nationalities of the major EU powers. The net effect of which, in a rotating system on the Board of Governors adopted in 2003, is to exclude the small countries from the vote on monetary decisions. Parliament has said it is opposed to such a situation, on the grounds of complexity and unfairness, instead proposing a Board of Governors comprising just nine members. No prizes for guessing who will be in and who will be out. For all these reasons, we are compelled to vote against.
Mr President, ladies and gentlemen, as I see it, Mrs Bérès' report is a demonstration that the monetary policy pursued by the ECB is a failure. To be honest, the only truly positive points it contains are the profit earned by the Bank and the fact that it has at least succeeded in creating jobs within its own four walls, because its workforce (though God only knows what they do) has increased by 86% in seven years.
We have now reached the point when, in order to make the euro more popular with the people of Europe, the rapporteur is calling for the banknotes to be changed to replace these images of non-existent bridges with real living beings, landscapes or monuments rooted in the culture of our continent.
I and my colleagues in the Front National have taken many, many opportunities here to say exactly what we think of this policy, of its disastrous effect on employment and the purchasing power of the European people, of its focus on financial rather than economic objectives, of the harmful absence of an exchange policy, and now of the policy of increasing interest rates, which will further hinder growth. Our opinion has not changed.
in writing. (SV) In a referendum, the Swedish people rejected the introduction of the euro by a broad majority. I support that position wholeheartedly. The report is redolent of propaganda, to which I cannot give my backing, in favour of the euro. Paragraph 26 proposes measures that should be taken to ensure that Europeans do not distance themselves from the euro. Paragraph 27 contains propaganda in favour of the Constitution. I am opposed to wordings of this type and have voted against the report as a whole.
in writing. The policy of the Conservative Party in relation to the euro is clear: we are firmly committed to keeping the pound. Nevertheless, as the European Union in general and the euro zone in particular are our largest trading partners, we are ever vigilant of the need for the euro's stability, since this directly affects Britain's prosperity. We therefore reserve the right to make ourselves heard when we believe that unwarranted political pressure is being directed against the independence of the European Central Bank. In the last year, as interest rates have been raised from their historic low, the ECB has been under political attack, and an attempt was made to use this report to interfere in its management. Fortunately, the report in its final form respected the ECB's independence, and we have therefore taken the exceptional step of endorsing it to make known our commitment to a sound monetary policy.
in writing. - (FR) Since the euro was introduced seven years ago, the purchasing power of the people of Europe has fallen considerably. In the 'Euro zone', we have seen a real increase in prices for household goods and leisure, and an even clearer trend in housing due to a lack of monitoring of speculative funds. It is therefore the working and middle classes who are hardest hit, even without adding excess debt to the mix.
Economic growth in the 'Euro zone' has even fallen: the GDP volume has gone from an increase of 1.8% in 2004 to an increase of 1.4% in 2005. The prospects for 2007-2013 are even more worrying, because the Euro will present a greater risk to European growth once the exchange rate with the dollar becomes too favourable.
Not only does this bank, with its ultra-European foundations and philosophy, demonstrate a democratic deficit and a certain lack of transparency, but it will not even achieve any of the European Union's economic and social objectives. These indicators should make it clear that we should get out of the Euro zone and that the individual nations should regain their competence for economic, social and monetary decision-making in a free Europe where protection and national and Community preference take first place.
in writing. Although I could agree with the broad thrust of this report, particularly in the area of transparency and scrutiny, there is one issue I believe needs a sensitive touch - hedge funds.
It is appropriate for all central monetary authorities to maintain a vigilant approach to hedge funds. However, the call for research to promote regulation is premature. The need to regulate could be disproportionate to any potential threat such funds are perceived to have.
Time and time again, the ECB argues that price stability is its contribution to job creation and growth. In the euro zone, price stability is a reality; in quite a few sectors, indeed, aggregate rates of price increase below two per cent are opening the door to deflation, but as soon as there is the slightest indication of economic recovery in the euro zone, the only way the ECB, with its blind fixation on price stability, knows how to respond is by raising interest rates. It does that despite the absence of even the least sign of inflationary tendencies, even though there is no change in the prevalent mass unemployment and wages are rising more slowly than productivity, which, in the long term, cannot do other than lead to serious imbalances in the national economies. It does it even though even the capital markets, with their extremely low long-term interest rates, are indicating that they expect the future to bring neither a substantial increase in prices, nor sustainable economic recovery, and a look across the Atlantic reveals that they have little reason to do so.
As originally drafted, this report was courageous enough to take critical lines. Lamentably, though, little remains of them following the vote in the Committee on Economic and Monetary Affairs, although words of criticism would seem necessary to say the least.
What we really need in Europe is a different monetary policy, one that is guided, not by monetarist dogma, but by social responsibility; one that represents the interests of the vast majority of Europeans rather than only those of the financial sharks and of the European financial elite.
That concludes the explanations of vote.